Citation Nr: 1816994	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post arthroscopic repair medial condyle right knee with degenerative arthritis and residual scar, to include 
entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence from December 2, 2014, and a rating in excess of 30 percent for right artificial knee joint from December 17, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

By way of background, in November 2012 the RO denied an increased rating in excess of 10 percent for status post arthroscopic repair medial condyle right knee with degenerative arthritis and residual scar, to include entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence from December 2, 2014.  In September 2016, the RO recharacterized the disability as right artificial knee joint and increased the evaluation to 30 percent, effective from December 17, 2015.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran appeared at a RO formal hearing in July 2014 and a transcript of the proceeding is in the claims file.

The Board remanded the issues on appeal for additional development in October 2015 and May 2016.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). Here, the Veteran is service connected for, inter alia, right artificial knee joint, under Diagnostic Codes (DC) 5099-5055.  

The Veteran's claim for an increased rating in excess of 10 percent for her status post arthroscopic repair medial condyle right knee with degenerative arthritis and residual scar, to include entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence from December 2, 2014, and a rating in excess of 30 percent for right artificial knee joint from December 17, 2015 has not been evaluated in a VA examination suitable for rating purposes since December 2015.  Since the Veteran's right knee disability claim was last adjudicated, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examination in December 2015; accordingly, further VA examination is warranted.  In addition, the evidence includes treatment records of Bristol Orthopaedics indicating that the Veteran underwent revision right knee arthroplasty with conversion from unicompartmental arthroplasty in December 2016.


Additionally, the United States Court of Appeals for Veterans' Claims (Court) recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request she submit or authorize for release any further private treatment records relevant to her claimed right knee disabilities to include records regarding right knee surgery in December 2014.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected right knee disabilities.

The VA examiner should conduct, consistent with 38 C.F.R. § 4.59, range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The testing should also include the left knee.  Any additional loss of motion with repetitive movement must be noted.  

The examiner should elicit from the Veteran a complete history of any flare-ups of the right knee. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's right knee. The examiner should describe the additional loss, to include in degrees, if possible or sufficiently explain why any additional functional loss cannot be described or quantified.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




